TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known):    12 -15 -00128- CR                             6/9/2015 11:07:39 AM
                                                                                       CATHY S. LUSK
Trial Court Style: The State of Texas v. Robert Lafayette Walker                           Clerk



Trial Court & County: County Court No. 3, Smith County Trial Court No.: 003-82609-14

Date Trial Clerk's Record Originally Due: Unknown

Date Court Reporter's/Recorder's Record Originally Due:         Unknown

Anticipated Number of Pages of Record: 20

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
         pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record:



        Other. (Explain.): I was not aware this case was appealed until I received a late notice from the
Court.


I anticipate this record will be completed and forwarded to the 12th Court of Appeals when payment
arrangements have been made. I hereby request an additional          30         days within which to prepare
it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

6/9/15                                                     /s/Tandrea Baxter
Date                                                   Signature
 903-590-1694                                             Tandrea Baxter
Office Phone Number                                     Printed Name
_tandreabaxer@ymail.com___                               Court reporter
E-mail Address (if available)                          Official Title
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE(S):



Name:       Beverly Melontree                                Name: Michael West

Address:     213 S. Fenton Ave                               Address:Smith County Courthouse, 4th Floor

              Tyler, Texas 75702                                   Tyler, Texas 75702

Phone no.:      713-480-2674                                 Phone no.:      903-590-1724

Attorney for: Appellant                                      Attorney for: State




Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE(S):

Name:                                                        Name:

Address:                                                     Address:



Phone no.:                                                   Phone no.:

Attorney for:                                                Attorney for:



Additional                                information,                                  if                     any: